Citation Nr: 0011290	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-37 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 death pension 
benefits in the amount of $3,458.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  He died in November 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in New York, New York.  In May 
1998, the appellant testified before a member of the Board at 
the RO.  Since that member of the Board is no longer employed 
by the Board, the appellant was provided an opportunity to 
have another personal hearing, but she declined in April 
2000.  

The appellant has raised the issue of entitlement to service 
connection for the cause of the veteran's death.  The Board 
refers this issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  The overpayment was not due to the appellant's fraud, 
misrepresentation or bad faith.

2.  The appellant received pension to which she was not 
entitled; recoupment of those benefits would not defeat the 
purpose of pension and would cause enrichment; and the 
appellant was at fault in creating the overpayment.  

3.  It would cause undue hardship to the appellant to collect 
the overpayment as her expenses exceed her limited income.

4.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the appellant and recovery of the overpayment of 
VA Section 306 death pension benefits in the amount of $3,458 
would be against equity and good conscience and, therefore, 
is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim as to this issue is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that she has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The appellant was notified of the grant of VA Section 306 
benefits in a January 1967 letter.  She was provided a VA 
Form 21-6895.  In this form, the appellant was informed that 
pension is an income based program and that she was obligated 
to report changes in income immediately, and was to notify VA 
immediately if she were to receive additional income from any 
source, at which time VA would exclude any amounts allowed 
under the law.  Thereafter, on several occasions, the 
appellant was furnished a VA Form 21-8122 which informed her 
of the obligation of immediately reporting changes in income, 
net worth, and dependency status.

In pertinent part, in October 1989, an Eligibility 
Verification Report (EVR) was received from the appellant in 
which she reported that her sole source of income was from 
Social Security benefits.  Thereafter, information was 
received which showed that the appellant had additional 
income during 1989 which she did not report on her EVR.  
Subsequently, the appellant indicated that the original 
source of this income was from the sale of some property in 
which she and others received proceeds.  

In January 1992, the RO notified the appellant that the RO 
proposed to retroactively terminate her death pension 
benefits effective January 1, 1990, due to the additional 
income that she received during 1989.  That income combined 
with her Social Security benefits was excessive for VA 
Section 306 purposes.  In a March 1992 decision, this action 
was undertaken which resulted in the creation of an 
overpayment in the amount of $3,458.  Also, in a March 1992 
Administrative decision, the RO found that there was fraud in 
the creation of the overpayment under 38 C.F.R. § 3.901.  The 
Board notes that this regulatory provision is applicable only 
in cases involving forfeiture.  Since this case does not 
involve forfeiture, 38 C.F.R. § 3.901 with regard to the 
definition of fraud is not for application.  The appellant 
requested a waiver of the recovery of the overpayment.  

The appellant's request for a waiver of the overpayment was 
referred to the Committee.  In a September 1995, the 
Committee considered the veteran's claim for waiver.  The 
Committee made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the appellant's 
part with respect to the creation of the overpayment at 
issue.  The Board agrees with this determination.  However, 
the Committee further determined that recovery of the 
overpayment of Section 306 death pension benefits would not 
be against equity and good conscience 

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1999).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the appellant was at fault 
for not notifying the VA that she had additional income in 
1989.  The appellant admitted that she alone completed all of 
her EVRs.  However, she asserted that she did so to the best 
of her abilities and had no assistance.  She indicated she is 
elderly and that she attempted to fill out all of her EVRs 
accurately.  Nevertheless, since she completed the EVR 
inaccurately and had been previously notified to provide all 
of her income information to the VA, she is at fault in the 
creation of the overpayment.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the appellant 
received benefits to which she was not entitled.  As such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
Likewise, there is no indication that the appellant's 
reliance on VA benefits resulted in relinquishment of another 
valuable right.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A review of the record reveals that the appellant 
has submitted financial status reports.  In addition, she has 
correspondence with the VA via telephone and letters.  Also, 
she testified at a personal hearing before a member of the 
Board in May 1998.  The appellant indicated that although she 
had some savings, they are depleted and that she lives very 
frugally for an 80 year old woman.  Her financial information 
shows that her monthly expenses include about $380 in medical 
expenses, $190 to $200 in utilities, $80-$200 in food, $179 
in real estate taxes, $33 in sewer and water, and $48 in home 
insurance.  Her expenses exceed her income by a significant 
amount.  The appellant does not have the means to repay the 
debt.  The Board finds that in weighing all of the elements 
of equity and good conscience, the element of financial 
hardship that would be caused by recoupment of the debt 
outweighs the elements which are not in the appellant's favor 
in this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.



ORDER

Entitlement to waiver of recovery of an overpayment of 
Section 306 death pension benefits in the amount of $3,458 is 
granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

